      Case 4:15-cv-00579-MW-CAS Document 97 Filed 01/24/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SOUTHEAST STORMWATER
ASSOCIATION, INC., et al.,

             Plaintiffs,

v.                                            Case No.: 4:15cv579-MW/CAS

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

          Defendants.
__________________________________/

                   ORDER HOLDING CASE IN ABEYANCE

      This Court has considered, without hearing, the Parties’ Joint Status Report.

ECF No. 96. On September 22, 2019, this Court held the case in abeyance for 75

days and ordered the Parties to file a status report at the conclusion of the abeyance

period. ECF No. 89. The abeyance was extended for an additional 45 days. ECF No.

94. The Parties jointly request that this Court continue abeyance for an additional 60

days. This Court agrees and will hold this case is abeyance for an additional 60 days.

      At the conclusion of the 60-day abeyance period, the Parties are directed to

confer, and after conferral, file a proposal to govern further proceedings.

      SO ORDERED on January 24, 2020.

                                       s/Mark E. Walker               ____
                                       Chief United States District Judge
